


EXHIBIT 10(q)

 

February 11, 2011

 

Dear:

 

The Empire District Electric Company

2006 Stock Incentive Plan (the “Plan”)

 

Notice of Time-Based Restricted Stock Award

 

This is to advise you that effective as of February 2, 2011 (the “Grant Date”),
The Empire District Electric Company (“the Company”) has granted to you a
Time-Based Restricted Stock Award (the “Award”) under the Plan consisting of the
right to receive                  shares (the “Time-Based Restricted Shares”) of
Common Stock of the Company (“Stock”), subject to the vesting, forfeiture and
other conditions and terms herein stated and the applicable terms and conditions
of the Plan (copy attached).  This Award shall relate to the Restricted Period
beginning on February 2, 2011 and ending on February 2, 2014 (the “Restricted
Period”).

 

1.             Settlement of Awards.  The Company shall deliver to you one share
of Stock for each Time-Based Restricted Share in which you vest, as determined
in accordance with the provisions of this Award.  The Time-Based Restricted
Shares which vest in accordance with the provisions of this Award shall be paid
solely in shares of Stock.  The date on which you vest in any Time-Based
Restricted Shares pursuant to the terms of this Award shall be the “Vesting
Date” with respect to those Time-Based Restricted Shares.

 

2.             Time of Payment.  Except as otherwise provided in Section 15 of
this Award, payment of Time-Based Restricted Shares that vest in accordance with
the provisions of this Award will be delivered as soon as practicable after the
Vesting Date with respect to those Time-Based Restricted Shares but not later
than 60 days after the Vesting Date with respect to those Time-Based Restricted
Shares.

 

3.             Vesting.  Except as otherwise provided in Section 4, 5 or 6 of
this Award, you shall vest in all of your Time-Based Restricted Shares under
this Award on the last day of the Restricted Period if you remain in the
employment of the Company and its Subsidiaries through the last day of the
Restricted Period.

 

4.             Retirement, Disability, or Death During Restricted Period.  If
your employment with the Company and its Subsidiaries terminates during the
Restricted Period because of your Retirement, Disability, or death, you shall
vest in a prorated number of the Time-Based Restricted Shares based on the ratio
of the number of months you were employed during the Restricted Period (rounding
a fraction of a month to the next higher number of whole months) to the total
number of months in the Restricted Period.  Fractional shares shall be
disregarded.  Any Time-Based Restricted Shares that do not vest pursuant to this
Section 4 upon your Retirement, Disability or death shall be forfeited.

 

--------------------------------------------------------------------------------


 

5.             Termination of Employment During Restricted Period.  If your
employment with the Company and its Subsidiaries terminates during the
Restricted Period for any reason other than your Retirement, Disability, or
death, the Time-Based Restricted Shares granted under this Award will be
forfeited on the date of such termination of employment; provided, however, that
in such circumstances, the Committee, in its sole discretion, may determine that
you will vest in a portion of the Time-Based Restricted Shares under this Award
upon termination of your employment, but not in excess of a pro rata portion of
such Time-Based Restricted Shares based on the ratio of the number of months you
were employed during the Restricted Period (rounding a fraction of a month to
the next higher number of whole months) to the total number of months in the
Restricted Period and disregarding fractional shares; any Time-Based Restricted
Shares in which you do not so vest shall be forfeited upon termination of your
employment.

 

6.             Change in Control.  If a Change in Control of the Company occurs
during the Restricted Period, and the date of termination of your employment
does not fall before the Change in Control date, you shall vest in a prorated
number of the Time-Based Restricted Shares based on the ratio of the number of
months you were employed during the Restricted Period through the date of the
Change in Control (rounding a fraction of a month to the next higher number of
whole months), to the total number of months in the Restricted Period.  Any
Time-Based Restricted Shares that do not vest pursuant to this Section 6 upon a
Change in Control shall be forfeited.

 

7.             Heirs and Successors.  This Award shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.  If
any of the benefits distributable to you under this Award have not been
distributed at the time of your death, such benefits shall be distributed to
your Designated Beneficiary, in accordance with the provisions of this Award and
the Plan.  The “Designated Beneficiary” shall be the beneficiary or
beneficiaries designated by you in a writing filed with the Committee in such
form and at such time as the Committee shall require.  If you are deceased and
failed to designate a beneficiary, or if the Designated Beneficiary does not
survive you, any benefits distributable to you shall be distributed to the legal
representative of your estate.  If you are deceased and have designated a
beneficiary and the Designated Beneficiary survives you but dies before the
complete distribution of benefits to the Designated Beneficiary under this
Award, then any benefits distributable to the Designated Beneficiary shall be
distributed to the legal representative of the estate of the Designated
Beneficiary.

 

8.             Administration.  The authority to manage and control the
operation and administration of this Award shall be vested in the Committee
identified in the Plan, and the Committee shall have all of the powers with
respect to this Award that it has with respect to the Plan.  Any interpretation
of the Award by the Committee and any decision made by it with respect to the
Award are final and binding on all persons.

 

9.             Amendment.  This Award may be amended by written agreement
between you and the Company, without the consent of any other person.

 

10.           Nontransferability.  This Award shall not be transferable except
by will or the laws of descent and distribution or by beneficiary designation in
accordance with Section 7 above.

 

11.           Taxes.  The Company shall be entitled to withhold the amount of
any withholding tax payable with respect to the Award and to sell such number of
shares of Stock as may be necessary to produce the amount requested by the
employee to be withheld, unless the recipient supplies to the Company cash in
the amount requested by the Company for the purpose.  The employee may request
amounts withheld in excess of the minimum statutory requirement.

 

--------------------------------------------------------------------------------


 

12.           Employee and Shareholder Status.  This Award does not constitute a
contract of continued service and does not give you the right to be retained as
an employee of the Company or any of its Subsidiaries.  This Award does not
confer upon you or any other holder thereof any right as a shareholder of the
Company prior to the issuance of shares of Stock pursuant to this Award.

 

13.           Plan Governs.  Notwithstanding anything in this Award to the
contrary, the terms of this Award shall be subject to the terms of the Plan.

 

14.           Unsecured Creditor.  Your rights with respect to the Award and the
shares of Stock subject thereto during the Restricted Period prior to issuance
of shares of Stock to you, your beneficiary or your estate  pursuant to the
Award are those of an unsecured general creditor of the Company.  No shares of
Stock or other specific property is or will be set apart in trust or otherwise
with respect to the Award but all of your rights in the Award will be evidenced
only by entries on the books of the Company unless and until shares of Stock are
actually issued to you, your beneficiary or your estate pursuant to the Award.

 

15.           Compliance with Code Section 409A.  Notwithstanding anything in
this Award to the contrary, the following rules shall apply if, under the
definition of “Retirement” set forth in Section 16 below, you may become
eligible for Retirement before January 1, 2014: (i) if you are a “specified
employee” (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations thereunder and as determined by the
Company in accordance with said Section 409A) at the time of your separation
from service (as defined below), the payment of any vested Time-Based Restricted
Shares pursuant to Section 2 of this Award shall be made no earlier than the
date which is 6 months after the date of your separation from service (or, if
earlier than the end of the 6-month period, the date of your death), and
(ii) you shall be deemed to have terminated from employment for purposes of this
Award if and only if you have experienced a “separation from service” within the
meaning of said Section 409A and the regulations thereunder.  To the extent any
payment under this Award is subject to the 6-month delay, such payment shall be
paid immediately after the end of such 6-month period (or the date of your
death, if earlier).  The provisions of this Award shall be interpreted and
operated consistently with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations thereunder (to the extent
applicable).

 

16.           Definitions.  For purposes of this Award, the terms used in this
Award shall have the following meanings:

 

(i)                                                Change in Control.  A “Change
in Control” of the Company shall mean “a change in the ownership or effective
control” of the Company, or “in the ownership of a substantial portion of the
assets” of the Company, within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and Treasury regulations and Internal Revenue
Service guidance thereunder.

 

(ii)                                             Disability.  Except as
otherwise provided by the Committee, “Disability” means the determination by the
Committee, in its sole discretion, that a permanent and total disability exists
in accordance with uniform and non-discriminatory standards adopted by the
Committee from time to time.

 

--------------------------------------------------------------------------------


 

(iii)                                          Retirement.  “Retirement” means
your retirement on an “Early Retirement Date” or on or after your “Normal
Retirement Date,” as those terms are defined in The Empire District Electric
Company Employees’ Retirement Plan.

 

(iv)                                         Plan Definitions.  Except where the
context clearly implies or indicates the contrary, a word, term, or phrase used
in the Plan is similarly used in this Award.

 

Please acknowledge receipt of this Notice of Award by signing and returning to
the Secretary of the Company the enclosed copy thereof, together with a
completed and signed beneficiary designation form.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Chairman of the Compensation Committee

 

 

 

 

 

 

Receipt of the foregoing Notice of

 

 

Time-Based Restricted Stock Award is

 

 

hereby acknowledged. My signed beneficiary

 

 

designation form is attached.

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Date

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Compensation Committee

The Empire District Electric Company

P.O. Box 127

Joplin, MO  64802

 

RE:          Notice of Time-Based Restricted Stock Award Beneficiary Designation
for 2011

 

In the event of my death during the Term of the Award under the Time-Based
Restricted Stock Award (the “Award”) granted to me under the Plan dated
February 11, 2011, I hereby direct you to divide the Shares subject to the Award
into the total number of Parts stated for all of the following named
beneficiaries who survive me, and to deliver to each such surviving beneficiary
the number of Parts stated for him or her.

 

Full Name

 

Relationship

 

Date of Birth

 

Parts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I further direct that (i) in the event that I am survived by some but not all of
the above-named beneficiaries, the Shares subject to the Award at the time of my
death shall be delivered to those of the above-named beneficiaries who do
survive me in the proportion for each determined by summing all of the Parts
designated above for such surviving beneficiaries and dividing the total into
the Part designated above for each such surviving beneficiary; and (ii) in the
event that I am not survived by any of the above-named beneficiaries, I direct
that the Shares subject to the Award at the time of my death be delivered to my
estate.

 

I reserve the right to revoke or change this beneficiary designation without the
consent of anyone.

 

Witness:

 

 

 

 

 

 

(Signature)

(Date)

 

 

 

 

 

Name

 

 

 

Street

 

 

 

City/State/Zip

 

 

 

--------------------------------------------------------------------------------
